Citation Nr: 0427057	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  96-48 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation for dental surgery with sore 
and bleeding gums. 

2.  Entitlement to service connection for anemia. 

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1995.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Montgomery, Alabama, Regional Office 
(RO), which granted service connection for hemorrhoids, 
evaluated as 0 percent disabling, effective March 1, 1995; 
that rating action also denied service connection for anemia 
and dental surgery with sore and bleeding gums.  The veteran 
perfected a timely appeal of that decision.  Subsequently, in 
October 2000, the claims folder was transferred to the RO in 
Waco, Texas, pursuant to the veteran's relocation.  She next 
moved to Georgia and her claims file is currently under the 
jurisdiction of the VARO in Atlanta.  

As the veteran is appealing the initial assignment of the 
disability rating for her service-connected hemorrhoids, that 
issue has been framed as listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  

The issues of entitlement to service connection for anemia 
and an initial compensable evaluation for hemorrhoids are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Shortly after the veteran was released from service she 
filed a claim for compensation for several disabilities, 
including "Dental Surgery (Sore Gums, Bleeding)."

2.  The veteran's tooth number 13 was extracted in March 1992 
and hemoptysis was noted; however, the bleeding stopped 
shortly thereafter. 

3.  The veteran does not have loss of teeth due to loss of 
substance of the body of the maxilla of mandible, or any of 
the dental conditions listed under 38 C.F.R. § 4.150. 


CONCLUSION OF LAW

The requirements compensation for residuals of dental 
surgery, with sore and bleeding gums, have not been met.  38 
C.F.R. § 4.150 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate her claim.  For example, the discussion in 
the February 1996 rating decision appealed, the August 1996 
statement of the case (SOC), the November 2002 supplemental 
statement of the case (SSOC), and the September 2003 SSOC 
(especially when considered collectively) informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  

Additionally, the RO sent the veteran a letter in September 
2003 specifically informing her of the enactment of the VCAA 
and its resulting impact on her particular claim.  The RO not 
only explained the duties to notify and assist her with her 
claim, but also explained what the evidence must show to 
establish her entitlement, when and where to send pertinent 
information, what VA had done to assist her in developing her 
claim, and how to contact VA for additional assistance.  This 
included assuring her that VA would obtain all VA or other 
Federal records that she identified.  So this letter, even 
aside from the rating decision alluded to above, the SOC, and 
the SSOCs provided her with a specific explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

There has been extensive factual development in this case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for fair and 
equitable resolution of the claim at issue has been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the veteran an opportunity to 
submit alternative evidence to compensate for the evidence 
the RO could not obtain.  She has not identified any records, 
which have not been obtained.  

In this case, although the veteran has not been afforded a VA 
dental examination in connection with this claim, the Board 
finds that a VA dental examination is not necessary.  As set 
forth in more detail below, the service medical records fail 
to establish that the veteran suffered "an event, injury or 
disease in service" or service trauma.  The veteran has 
reported no other dental trauma in service, nor does the 
record reflect any service trauma.  Thus, the Board finds 
that a VA medical or dental examination or opinion would 
serve no useful purpose and is not necessary to make a 
decision on the veteran's claim.  

After the RO sent the veteran a VCAA letter in September 
2003, the RO readjudicated her claim in September 2003, 
specifically because of the VCAA, and duly apprised her of 
this.  Inasmuch as the RO readjudicated the veteran's claim 
after VCAA notice was sent to the veteran, there is no basis 
for concluding that harmful error occurred simply because the 
veteran received VCAA notice after the initial adjudication 
of her claim.  Under the facts of this case, the Board finds 
that the applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The Board may therefore proceed 
to adjudicate the claim at issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Factual background.  The veteran entered active duty in 
January 1980; no abnormality was noted regarding any of the 
veteran's teeth on her enlistment examination.  Subsequent 
service dental records indicate extensive treatment for 
carious teeth, missing teeth and periodontal disease, in the 
form of cleanings, partial bridgework, fillings, crowns and 
the removal of teeth number 13.  The record indicates that 
tooth number 13 was extracted on March 20, 1992; at that 
time, silk sutures were applied.  It was noted that the 
veteran's problems included hemoptysis; bleeding had stopped.  
When seen a week later, on March 27, 1992, the sutures were 
removed and the veteran was still complaining of pain in the 
areas of teeth numbers 13 and 24.  It was noted that the area 
of tooth number 13 was irrigated with saline, and that the 
area was healing and within normal limits.  On the occasion 
of her separation examination in October 1994, the veteran 
reported a history of excessive bleeding following dental 
treatment; however clinical evaluation revealed no clinical 
abnormalities.  

Post-service VA treatment records, dated from May 1995 
through April 2003, reflect treatment for several 
disabilities.  These records do not reflect any complaints or 
clinical findings referable to residuals of dental surgery, 
to include sore and/or bleeding gums.  The records indicate 
that the veteran was seen in May 2001 for complaints of 
toothache, which at that time was identified as being in 
tooth No. 19; examination revealed a cavity in that tooth.  
During a clinical visit in June 2001, the veteran's toothache 
was attributed to dental caries; treatment was provided.  

III.  Legal analysis.  The provisions of 38 C.F.R. § 4.150 
govern those dental conditions for which a compensable 
evaluation may be assigned.  VA compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.

In the present case, the veteran is not claiming that she has 
any of the conditions listed under 38 C.F.R. § 4.150, 
including loss of teeth due to loss of substance of body of 
maxilla of mandible, which are subject to compensation.  
Moreover, the evidence does not reflect that the veteran 
sustained loss of maxilla or the mandible, or that the 
veteran currently has any of the dental conditions listed 
under 38 C.F.R. § 4.150.  Accordingly, her claim for 
compensation for residuals of dental surgery, i.e., 
extraction of tooth number 13, must also be denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for compensation for residual of 
dental surgery.  The veteran's claimed dental condition does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150.  As such, the 
claim is denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Compensation for residuals of dental surgery, with sore and 
bleeding gums, is denied.  


REMAND

A.  Service connection for anemia.  The revised VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159.  In this case, service medical records show the 
veteran was treated for anemia during active service.  A 
discharge summary, dated in October 1990, reflect a diagnosis 
of mild anemia, post partum.  In December 1994, the veteran 
was seen at a clinical for follow up evaluation for anemia; 
she reported a history of heavy periods, with clots during 
the last two years.  Anemia was diagnosed. 

The Board notes that the veteran was afforded a VA 
examination in January 2001.  At that time, the reported 
diagnosis was anemia, resolved, found.  However, subsequent 
treatment records reflect current findings of anemia.  
Significantly, the records show that the veteran was seen in 
March 2001 for complaints of feeling mildly tired, with 
menses tending to be heavy.  The assessment was fatigue-
probably early iron deficient anemia.  An April 2002 VA 
progress note noted a diagnosis of anemia, mild.  While the 
record contains current diagnoses of anemia, no opinion as to 
etiology has been provided.  Therefore, the Board finds that 
a more current VA examination with an opinion as to the 
etiology of any currently present anemia would be helpful 
prior to final appellate review of the veteran's claim.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

B.  Increased rating for hemorrhoids.  In this case, the 
veteran essentially contends that her service-connected 
hemorrhoids condition is worse than reflected by the 0 
percent disability rating currently assigned; she maintains 
that, contrary to the description of her condition as mild to 
moderate, the evidence of record reflects a severe condition.  
The veteran notes that, in September 1987, she was treated 
for thrombosed hemorrhoid; five days later, she was treated 
for bleeding hemorrhoids.  She further notes that a large 
clot was removed in January 1988, and was described as a 
large thrombosed hemorrhoid at 3 o'clock.  Most recently, a 
VA outpatient treatment report, dated in May 1996, reported 
findings of internal hemorrhoids, which the veteran described 
as severe.  She maintains that her condition has remained 
severe over the years since her discharge from service. 

The Board notes that the veteran was accorded an examination 
for disability evaluation purposes in January 2001 for her 
hemorrhoids; however, the evaluation conducted at that time 
provided insufficient clinical information to properly 
evaluate the current degree of severity of the veteran's 
hemorrhoid condition.  Where the medical findings are 
inadequate for ratings purposes, a remand is required in 
order to complete the evidentiary record.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, a new medical 
examination is required in order to complete the evidentiary 
record.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should request the veteran to 
identify all healthcare providers who 
have treated her for anemia and 
hemorrhoids since service.  The RO should 
obtain records from all sources 
identified by the veteran.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports. 

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
she has a chronic anemia disorder that 
was incurred in or aggravated by active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  Additional tests or studies 
should be performed as necessary for 
adequate opinions.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  The veteran should be afforded an 
appropriate examination to evaluate the 
severity of the service-connected 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
before the examination.  In addition to 
completing the appropriate examination 
worksheet, the examiner is requested to 
note specifically the presence or absence 
of the following: fissures, persistent 
bleeding with secondary anemia, 
thrombosis of hemorrhoids, and excessive 
redundant tissue.  The examiner is also 
requested to describe the hemorrhoids as 
mild, moderate, or large. 

4.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claims in light of all additional 
evidence received.  If any claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations, as well as the reasons and 
bases for the decisions reached.  The 
veteran and his representative the 
requisite period of time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



